BRYAN SCHRODER
United States Attorney

KIMBERLY R. SAYER-FAY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: kim.sayers-fay@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

  In the Matter of                            ) No. 3:19-cr-00045-RRB-MMS
                                              )
  ROBERT ORLEN GRAY III,                      ) PETITION FOR WRIT OF HABEAS
                                              ) CORPUS AD PROSEQUENDUM
  On Writ of Habeas Corpus                    )



       TO: The Honorable Judge of the United States District Court:

Your Petitioner respectfully shows:

       ROBERT ORLEN GRAY III, who is imprisoned by the State of Alaska

Department of Corrections, at Wildwood Correctional Center, is a defendant in a certain

cause now pending before this court, to wit: United States of America v ROBERT

ORLEN GRAY III, Case No. 3:19-cr-00045-RRB-MMS, which is necessary to

schedule an arraignment/initial appearance.




      Case 3:19-cr-00045-RRB-MMS Document 3 Filed 04/25/19 Page 1 of 2
       WHEREFORE, Petitioner prays that the Clerk of this court be instructed to issue a

Writ of Habeas Corpus Ad Prosequendum to the State of Alaska Department of

Corrections to bring the said defendant before the court in Anchorage, Alaska for the

hearing, as well as further proceedings, and to be returned to the State of Alaska

Department of Corrections.



                                                    BRYAN SCHRODER
                                                    United States Attorney

                                                    s/ Kimberly R. Sayers-Fay
DATED:        April 25, 2019                        KIMBERLY R. SAYERS-FAY
                                                    Assistant U.S. Attorney
                                                    United States of America




                                           2 of 2




      Case 3:19-cr-00045-RRB-MMS Document 3 Filed 04/25/19 Page 2 of 2
